Caton, C. J. We will not question that the court of chancery may, in the exercise of its general jurisdiction, take upon itself the administration of estates, and thus, in the particular case, supersede the jurisdiction of the probate court. In doing this, it will take the whole administration into its own hands, and administer according to the rules laid down in the statute of wills, modified, possibly,, in some cases by the principles, of equity. It cannot interfere with the probate court in the settlement of an estate without taking cognizance of the whole administration. But the court of chancery will not exercise this jurisdiction except in extraordinary cases, where some special reasons are shown to exist why the administration should be withdrawn from the probate court. No such reasons are shown to exist in this case. No reason is assigned why the ordinary powers of the probate court are not adequate to the protection and enforcement of every right which is shown to exist in either of the complainants. The decree of the court below is reversed, and the bill dismissed. Decree reversed.